Citation Nr: 9914392	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
arthritis of the left knee was denied.  


REMAND

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1996), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran alleges that he has a left knee disability, and 
specifically arthritis of the left knee, for which service 
connection should be granted.  It is noted that a private 
medical doctor has indicated that the veteran's knee 
condition could be attributed to a trauma received while in 
service.
 
After a review of the record, it is the opinion of the Board 
that additional development of the evidence would be helpful.  
In particular, the Board is of the opinion that clinical 
records prepared by the veteran's private physician would be 
probative, as would the report of a VA examination.
 
Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his left knee, 
both prior to and subsequent to his 
period of active service.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records, if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for his left knee.  
The RO should, in particular, request 
that Dr. N. Earl Perret, Jr., Fitz-Gerald 
& Perret Clinic, P.O. Box 935, Demopolis, 
Alabama 36732, furnish legible copies of 
all clinical records prepared in 
conjunction with his treatment of the 
veteran.

3.  Following receipt of all such 
records, the veteran should be accorded a 
VA orthopedic examination of his left 
knee.  The examiner should initially 
identify the nature of any current left 
knee disability.  If a left knee 
disability is shown on examination, the 
examiner should then ascertain whether 
that current left knee disability 
represents inservice aggravation of a 
pre-service left knee disability, whether 
the current left knee disability is not 
etiologically related to the veteran's 
service, or whether any pre-service left 
knee disability was resolved prior to 
service, or was otherwise unrelated to 
any inservice left knee disability.  The 
veteran's claims folder is to be 
furnished to the examiner, prior to his 
or her examination of the veteran, for 
review and referral.

4.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted on behalf of 
the veteran's claim while his case is in 
remand status.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a left 
knee disability can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of this case should 
be made.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










